TIMMONS-GOODSON, Judge,
dissenting.
Because I conclude that Officer Lewis’ actions in exceeding the permissible scope of a Terry search are not justified under the circumstances presented by the instant case, I respectfully dissent from the majority opinion. I would hold that, because Officer Lewis’ act of lifting defendant’s shirt without first performing a pat-down to ascertain the presence of a weapon constituted an unreasonable search, the trial court erred in denying his motion to suppress.
The majority opinion agrees with both parties that Officer Lewis’ conduct extended beyond the scope of a permissible search pursuant to Terry. Terry authorized only a “carefully limited search of the outer clothing” for weapons. Terry, 392 U.S. at 30, 20 L. Ed. 2d at 911. Nothing in Terry or its progeny permits a law enforcement officer conducting a Terry frisk to routinely remove or lift an outer layer of clothing, or a clothing accessory, in order to search beneath such clothing or accessory. This is because the purpose of permitting a limited pat-down search is not to discover evidence, but rather to allow a law enforcement officer to determine whether a defendant is in possession of a weapon. See id. at 29, 20 L. Ed. 2d at 910-11. A search for weapons must be narrow in scope and limited to that which is necessary for the discovery of weapons that are readily accessible. See id. at 26, 29, 20 L. Ed. 2d at 909-11. It is well established that “ ‘investigative methods employed [during an investigative search] should be the least intrusive means reasonably available to verify or dispel the officer’s suspicion in a short period of time.’ ” State v. Allison, 148 N.C. App. 702, 706, 559 S.E.2d 828, 831 (2002) *324(quoting Florida v. Royer, 460 U.S. 491, 500, 75 L. Ed. 2d 229, 238 (1983)) (alteration in original).
Although the majority opinion sets forth the circumstances surrounding Officer Lewis’ search of defendant in great detail, it offers no explanation as to why Officer Lewis could not have first conducted a Terry frisk of defendant to determine whether the bulge in defendant’s pocket was a weapon or other dangerous object. As such, the majority opinion presents no valid justification for Officer Lewis’ actions in lifting defendant’s shirt without first performing a limited pat-down search of defendant’s outer clothing. Had Officer Lewis conducted such a pat-down, he would have likely concluded, from feeling the soft bulge in defendant’s pocket, that defendant was not concealing a weapon. At that point, one of two avenues was open to Officer Lewis. First, had Officer Lewis been able to conclude with certainty, from his experience, that the bulge he felt in defendant’s pocket was illegal contraband, he would have been entitled to seize it. See, e.g., State v. Beveridge, 112 N.C. App. 688, 694-95, 436 S.E.2d 912, 915-16 (1993), affirmed, 336 N.C. 601, 444 S.E.2d 223 (1994). Alternatively, had Officer Lewis been unable to conclude that the bulge was contraband, he would not have been entitled to engage in any further intrusion upon defendant, and he would not have been justified in lifting defendant’s shirt in order to view the outside of defendant’s pants pocket as he did here. See State v. Smith, 345 Md. 460, 469, 693 A. 2d 749, 753 (1997) (warning that, “[i]f a pat-down reveals no weapon-like objects ... the risk of harm to the officer is no longer of sufficient magnitude to outweigh the individual’s competing interest in personal security, and the police officer may not further intrude upon the suspect”).
Courts in other jurisdictions addressing the issue of searches conducted without the benefit of an initial pat-down have generally concluded that such searches violate the Fourth Amendment. See, e.g., State v. Isidore, 789 So.2d 79, 86 (La.App. 4 Cir. 2001) (concluding that a deputy’s action in removing a baseball cap from the defendant’s head and shaking it out exceeded the scope of a permissible Terry pat-down search); Jamison v. State, 455 So.2d 1112, 1114 (Fla.App. 4 Dist. 1984) (determining that a search beneath clothing is unauthorized unless a pat-down of outer clothing is first conducted that indicates the presence of a concealed weapon, because a pat-down might reveal that the suspicious bulge is soft and could not be a weapon), cert. denied, 469 U.S. 1127, 83 L. Ed. 2d 804 (1985); United States v. Hairston, 439 F. Supp. 515, 519 (N.D. Ill. 1977) (holding that, *325where the officer stopped the defendant for a traffic violation, recognized him as being recently released from prison, and noticed a bulge in the defendant’s trousers, the officer’s act of reaching into the defendant’s pants and pulling out a pistol without first conducting a pat-down was an unreasonable search and beyond that minimally necessary to insure safety); Smith, 345 Md. at 470, 693 A.2d at 754 (holding that the officer exceeded the scope of a permissible Terry search where, after an initial pat-down disclosed no weapons, the officer pulled the defendant’s shirt up and discovered cocaine concealed in the waistband of the defendant’s pants); People v. Aviles, 21 C.A.3d 230, 234, 98 Cal.Rptr. 316, 318-19 (1971) (concluding that an officer’s conduct in reaching inside the defendant’s coat and seizing a bag of marijuana was an impermissible intrusion where the officer failed to first conduct a Terry pat-down).
In contrast, cases in which courts have permitted intrusion by a law enforcement officer without requiring an initial pat-down tend to involve additional exigent circumstances creating an increased risk to the officer. See, e.g., U.S. v. Baker, 78 F.3d 135, 138 (4th Cir. 1996) (holding that the officer’s act of directing the defendant to raise his shirt, which revealed a handgun, was reasonable under the circumstances where the defendant first gave chase to the officer, then lied to the officer, and where the officer observed a triangular-shaped bulge beneath the defendant’s shirt), cert. denied, 522 U.S. 1051, 139 L. Ed. 2d 643 (1998); United States v. Thompson, 597 F.2d 187, 191 (9th Cir. 1979) (concluding that an officer’s act of reaching into the defendant’s coat pocket for a weapon was a permissible limited intrusion based upon the defendant’s repeated efforts to reach into his pocket despite the officers’ warnings not to, coupled with the officer’s inability to determine from the pat-down whether the pocket of a bulky coat contained a weapon); United States v. Hill, 545 F.2d 1191, 1193 (9th Cir. 1976) (holding that the lifting of the defendant’s shirt was not overly intrusive under Terry where the defendant was stopped shortly after and within five hundred feet of an armed bank robbery and where the bulge in the defendant’s clothing was consistent with the shape and size of a weapon); U.S. v. Edmonds, 948 F. Supp. 562, 566 (E.D.Va. 1996) (holding that, where the officer found the defendant sitting in a parked car with the lights and engine off in a tow-away zone located in a high-crime area at 10:30 p.m., and where the defendant acted nervously in response to the officer’s request that he lift his shirt, the officer did not exceed the permissible scope of a weapons search under Terry in drawing his weapon and lifting *326defendant’s shirt), affirmed, 149 F.3d 1171 (4th Cir. 1998), cert. denied, 525 U.S. 912, 142 L. Ed. 2d 212 (1998).
In the instant case, defendant was stopped in connection with a road block check for intoxicated drivers. At no point did defendant indicate that he might reach for a weapon on his person or pose any threat of harm to Officer Lewis. Moreover, according to Officer Lewis, the bulge in defendant’s pants was “slightly smaller than a tennis ball” and was therefore inconsistent with the presence of a weapon such as a gun or a knife. Such circumstances do not warrant an overly intrusive search beneath defendant’s outer clothing, especially where a pat-down of defendant’s outer clothing might have quickly and easily dispelled Officer Lewis’ suspicions that defendant was in possession of a weapon.
For the reasons stated herein, I would hold that Officer Lewis’ actions violated defendant’s Fourth Amendment right to be free from unreasonable searches, and I would therefore vacate the judgment against defendant, reverse the trial court’s order denying the motion to suppress, and remand to the trial court with instructions to grant the motion to suppress and for further proceedings.